Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor Six Months Ended June 30, 2011 February 13 – June 30, January 1 – February 12, Earnings: Income before income taxes $ $ $ Add: Interest and other fixed charges, excluding capitalized interest 42 31 16 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Distributed income of investees accounted for under the equity method 3 3 − Amortization of capitalized interest − − 1 Less: Equity in earnings of investments accounted for under the equity method 8 7 1 Total earnings available for fixed charges $ $ $ Fixed charges: Interest and fixed charges $ 48 $ 36 $ 17 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Total fixed charges $ $ $ 52 Ratio of earnings to fixed charges 14.26x 12.51x 10.25x E-2
